STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    July 25, 2017
               Plaintiff-Appellee,                                  9:00 a.m.

v                                                                   No. 332307
                                                                    Kalamazoo Circuit Court
ANTJUAN PIERRE JACKSON,                                             LC No. 2014-000203-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

        Defendant, Antjuan Pierre Jackson, appeals by delayed leave granted1 the sentence
imposed for his conviction pursuant to a guilty plea for unarmed robbery in violation of MCL
750.530. The trial court sentenced defendant as a second-offense habitual offender, MCL
769.10, to 8 to 22 years and 6 months’ imprisonment. Defendant contends that he is entitled to
resentencing on the ground that the trial court incorrectly scored Offense Variable (OV) 1
(aggravated use of a weapon), OV 2 (lethal potential of weapon possessed or used) and OV 13
(pattern of continuing criminal conduct). We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       Defendant’s convictions arise from a robbery that took place on January 20, 2014. The
victims of the robbery testified at defendant’s initial trial. Alexis Graham testified that, on the
night of the robbery, she was in her apartment at the Landings Apartments in Kalamazoo,
Michigan, along with her roommate Janyce Mack, and Madeleine Dirette. At 10:30 p.m.,
someone knocked on the door. Graham looked through the peephole and saw Tyrus Phillips,
whom she recognized as someone who visited Mack on occasion to buy marijuana. She opened


1
  Defendant filed a delayed application for leave to appeal challenging his sentence, which
application this Court denied. People v Jackson, unpublished order of the Court of Appeals,
entered June 6, 2016 (Docket No. 332307). Defendant then filed an application for leave to
appeal to the Michigan Supreme Court; in lieu of granting the application, the Supreme Court
remanded the case to this Court for consideration as on leave granted. People v Jackson, 500
Mich. 894; 887 NW2d 619 (2016).


                                                -1-
the door and three gunmen rushed into the apartment. Graham fell backwards and was pulled by
her shoulder and hair into Mack’s bedroom down the hall. Complying with repeated orders to
look only at the floor, she caught just a glimpse of the men. Nevertheless, she saw that the main
gunman had a silver gun. When she heard him talking to Mack, she believed he was defendant.
Graham stated that she knew the person whose voice and clothes she recognized by the name
“Rico,” and she made an in-court identification of defendant as the person she knew as Rico.
Graham testified that she was confident that defendant was involved in the robbery. She also
said that one of the gunmen held a gun to her head that she believed was real because she could
feel its weight and the coldness of the metal.

        Dirette testified that when Graham opened the door on the night of the robbery, she could
hear the sound of people barging through the door loudly and Graham being pushed against the
wall. A man with a shiny silver gun came into the room and told her to get on the floor. Three
men wearing ski masks came into the bedroom. All three carried guns and threatened to shoot.
Dirette did not recognize any of the men. On cross-examination, Dirette admitted that she could
not be sure if the guns were real, but she assumed they were. On redirect examination, Dirette
explained that the man with the silver-looking gun was the leader, and she stated that Mack
begged the man not to shoot her. The other men had black guns and pointed them at her and
Graham.

        Mack testified that she knew at the time of the incident that the first robber was
defendant. Defendant was pointing a silver gun with his finger on the trigger. She recognized
defendant by the jeans and boots he was wearing; he had worn them the night before the robbery
when he came to the apartment and bought marijuana from her. She also recognized defendant
during the robbery by the tone of his voice and his choice of words, by the way he walked, and
by his mannerisms. Defendant held his pants up with one hand and held the gun in the other
hand. Mack testified that she was quite certain that defendant had a real gun. She observed that
the gun was metal, and that defendant pointed it at her and ordered her onto the floor. Defendant
ransacked the room and took her lockbox holding her marijuana and money, a prescription
painkiller called Norco, her daughter’s phone, her phone, and Graham’s phone.

       Defendant was arrested, charged with two counts of armed robbery and two counts of
carrying a firearm during the commission of a felony (felony-firearm). He was tried by a jury in
the summer of 2014, which acquitted him of the two felony-firearm counts, but deadlocked on
the armed robbery counts, so the trial court declared a mistrial as to those two counts. Prior to
the second trial, scheduled to commence in the fall of 2014, defendant entered into the guilty
plea described above. He now challenges the guidelines scoring used in determining his
sentence.




                                               -2-
                                         II. ANALYSIS

                                A. STANDARDS OF REVIEW

        We review for clear error the trial court’s factual determinations used for sentencing
purposes, and such facts must be supported by a preponderance of the evidence. People v
Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). We review de novo whether the facts, as
found, are adequate to satisfy the statutory scoring conditions. Id. When calculating the
sentencing guidelines scores, a trial court may consider all evidence in the record, including but
not limited to the PSIR and admissions made by a defendant during a plea proceeding. People v
Johnson, 298 Mich. App. 128, 131; 826 NW2d 170 (2012). The Michigan Supreme Court
recently clarified that sentencing courts must determine the applicable range of sentence under
the sentencing guidelines and take such calculations into account when imposing a sentence, but
the guidelines are advisory only. People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015).

                                            B. OV 13

        Defendant first contends that the trial court incorrectly scored OV 13 at 25 points by
improperly taking into account as scoreable felonies his two prior convictions for attempted
resisting and obstructing a police officer. Defendant argues that the trial court should not have
considered them because they were only misdemeanor convictions punishable by less than one
year in jail. We disagree.

        A trial court scores OV 13 when a defendant’s criminal conduct within five years of the
sentencing offense establishes a continuing pattern of criminal behavior. MCL 777.43 governs
the scoring of OV 13 and provides in relevant part:

              (1) Offense variable 13 is continuing pattern of criminal behavior. Score
       offense variable 13 by determining which of the following apply and by assigning
       the number of points attributable to the one that has the highest number of points:

                                             * * *

              (c) The offense was part of a pattern of felonious criminal activity
       involving 3 or more crimes against a person . . . 25 points

                                             * * *

               (2) All of the following apply to scoring offense variable 13:

              (a) For determining the appropriate points under this variable, all crimes
       within a 5-year period, including the sentencing offense, shall be counted
       regardless of whether the offense resulted in a conviction.

                                             * * *




                                                -3-
              (c) Except for offenses related to membership in an organized criminal
       group or that are gang-related, do not score conduct scored in offense variable 11
       or 12.

        In order to score 25 points for OV 13, the trial court was required to find that defendant
had engaged in a pattern of felonious criminal activity by committing three or more crimes
against a person (including the January 20, 2014 sentencing offense) within five years of the
sentencing offense. MCL 777.43(1)(c). Defendant did not dispute his criminal record, which
included convictions for the following crimes: 1) attempting to resist and obstruct a police
officer on November 18, 2010; 2) attempting to resist and obstruct a police officer on March 5,
2011; 3) possession of less than 25 grams of cocaine on May 17, 2013, and 4) resisting and
obstructing a police officer on May 17, 2013. He had also been charged with two counts of
armed robbery committed on January 20, 2014, both of which were dismissed as part of the plea
deal that resulted in defendant’s conviction of one count of unarmed robbery in the instant
matter.

       Defendant argues that his attempted resisting and obstructing offenses cannot be
considered for purposes of scoring OV 13 because they were misdemeanors punishable by less
than one year in jail. However, the sentencing guidelines specifically describe how trial courts
must treat attempt offenses for scoring purposes. MCL 777.19 provides:

               (1) This chapter applies to an attempt to commit an offense enumerated in
       this part if the attempted violation is a felony. This chapter does not apply to an
       attempt to commit a class H offense enumerated in this part.

              (2) For an attempt to commit an offense enumerated in this part, the
       offense category is the same as the attempted offense.

              (3) For an attempt to commit an offense enumerated in this part, the
       offense class is as follows:

               (a) Class E if the attempted offense is in class A, B, C, or D.

               (b) Class H if the attempted offense is in class E, F, or G.

        Pursuant to MCL 777.19(2), the trial court was required to consider defendant’s
attempted resisting and obstructing offenses in the same offense category as the offense of
actually resisting and obstructing a police officer. Thus, defendant’s attempted resisting and
obstructing offenses are to be considered crimes against a person.

        With regard to the crime class of an attempted offense, MCL 777.19(3) controls. It is not
clear from the record whether defendant’s convictions were for attempts to violate MCL
750.81d(1) or MCL 750.479(2), but that makes no difference for purposes of scoring the
sentencing guidelines. Under MCL 777.16d, resisting and obstructing a police officer in
violation of MCL 750.81d(1) is a Class G felony. Similarly, under MCL 777.16x, resisting and
obstructing a police officer in violation of MCL 750.479(2) is a Class G felony. Consequently,
pursuant to MCL 777.19(3)(b), because resisting and obstructing a police officer is a Class G
felony, the trial court was required to consider defendant’s attempted resisting and obstructing a

                                                -4-
police officer offenses as Class H felonies for purposes of scoring the sentencing guidelines. As
such, the trial court correctly counted defendant’s attempted resisting and obstructing offenses as
felonious criminal activity in its OV 13 score determination.2 Because defendant had three or
more felony crimes against a person within a five-year period of the sentencing offense,
including the sentencing offense itself, the trial court properly assessed defendant 25 points for
OV 13.3

                                       II. OV 1 AND OV 2

       Defendant argues in a Standard 4 brief 4 that the trial court erred by scoring points for OV
1 and OV 2 because the jury acquitted him of felony-firearm charges.

       A trial court scores OV 1 for an offender’s or multiple offenders’ aggravated use of a
weapon during the commission of a crime. People v Morson, 471 Mich. 248, 256; 685 NW2d
203 (2004). MCL 777.31 governs OV 1 scoring and in relevant part provides:




2
  Defendant argues that the issue is “not whether the offense is a felony for purposes of scoring
the guidelines for a sentencing offense, but rather, whether the act committed is itself felonious,”
as MCL 777.43 requires “felonious criminal activity.” Thus, defendant argues, because
misdemeanor activity is not felonious activity, and because MCL 777.43 requires the sentencing
court to look at acts “without regard to whether the offense resulted in conviction,” the trial court
“may not infer felonious criminal activity that is not in the record.” However, MCL 777.19(2)
defines what is to be considered felonious activity involving attempted offenses for purposes of
sentencing, so defendant’s argument lacks merit. Although not binding, this Court in People v
Mosher, unpublished opinion of the Court of Appeals, issued January 23, 2014 (Docket No.
312996), drew the same conclusion, which the trial court in the instant case found persuasive, as
do we. In Moser, this Court also correctly refuted the defendant’s argument that MCL 777.19
applies to sentencing offenses but is silent with regard to prior offenses. In so doing, this Court
cited People v Wright, 483 Mich. 1130 (2009) (remanding to the trial court for resentencing
because defendant’s prior conviction for attempted assault with intent to do great bodily harm
was to be treated as a class E offense, according to MCL 777.19(3)(a), for purposes of scoring
the guidelines).
3
  The trial court correctly excluded offenses committed outside the permissible five-year period
set by MCL 777.43(2)(a), as well as defendant’s conviction for cocaine possession, which was
not a crime against a person. See MCL 777.13m. The trial court also correctly excluded one
count of armed robbery that had been dismissed as part of his plea deal because the court had
used it when scoring OV 12. See 777.43(2)(c) The trial court appropriately considered the
sentencing offense, defendant’s prior conviction for resisting and obstructing a police officer,
and defendant’s two attempted resisting and obstructing offenses when scoring OV 13 at 25
points.
4
 A “Standard 4” brief refers to a pro se brief filed pursuant to Michigan Supreme Court
Administrative Order 2004-6, Standard 4.


                                                -5-
               (1) Offense variable 1 is aggravated use of a weapon. Score offense
       variable 1 by determining which of the following apply and by assigning the
       number of points attributable to the one that has the highest number of points:

                                                      * * *

              (c) A firearm was pointed at or toward a victim or the victim had a
       reasonable apprehension of an immediate battery when threatened with a knife or
       other cutting or stabbing weapon …………………………………… 15 points

          (d) The victim was touched by any other type of weapon
       ………………………………………….............................................. 10 points

                (e) A weapon was displayed or implied ................................. 5 points

                (f) No aggravated use of a weapon occurred ……………....... 0 points

                (2) All of the following apply to scoring offense variable 1:

               (a) Count each person who was placed in danger of injury or loss of life
       as a victim.

               (b) In multiple offender cases, if 1 offender is assessed points for the
       presence or use of a weapon, all offenders shall be assessed the same number of
       points.

             (c) Score 5 points if an offender used an object to suggest the presence of
       a weapon.

                                                      * * *

        OV 2 is scored when an offender possessed or used a weapon during the commission of a
crime, and points are assessed depending upon the lethal potential of the weapon. People v
Young, 276 Mich. App. 446, 451; 740 NW2d 347 (2007). MCL 777.32 governs OV 2 scoring and
in relevant part provides:

               (1) Offense variable 2 is lethal potential of the weapon possessed or used.
       Score offense variable 2 by determining which of the following apply and by
       assigning the number of points attributable to the one that has the highest number
       of points:

                                                      * * *

               (d) The offender possessed or used a pistol, rifle, shotgun, or knife or other
       cutting or stabbing weapon ..................................................................... 5 points

              (2) In multiple offender cases, if 1 offender is assessed points for
       possessing a weapon, all offenders shall be assessed the same number of points.

                                                         -6-
               (3) As used in this section:

                                              * * *

               (c) “Pistol”, “rifle”, or “shotgun” includes a revolver, semi-automatic
       pistol, rifle, shotgun, combination rifle and shotgun, or other firearm
       manufactured in or after 1898 that fires fixed ammunition, but does not include a
       fully automatic weapon or short-barreled shotgun or short-barreled rifle.

        Each multiple-offender provision of these statutes states that if one offender is assessed
points under the variable, “all offenders shall be assessed the same number of points.” MCL
777.31(2)(b); MCL 777.32(2). In Morson, 471 Mich. at 260, the Michigan Supreme Court held
that the plain language of MCL 777.31(2)(b) “requires the sentencing court to assess the same
number of points to multiple offenders.” Therefore, trial courts have no scoring discretion in
multiple offender cases.

        In the instant case, the commission of the January 20, 2014 robbery involved multiple
offenders, one of whom was defendant’s codefendant, Phillips. The Michigan Department of
Corrections provided the trial court a PSIR that scored OV 1 at 15 points and OV 2 at 5 points.
In the New Conviction Update Report, the Department of Corrections explained that defendant’s
OV 1 and OV 2 scores were based on the fact that Phillips pleaded guilty to two counts of armed
robbery arising out of the incident and had been assessed 15 points for OV 1 and 5 points for OV
2. Thus, the trial court had information that another offender involved in the commission of the
robbery previously had been assessed points for OV 1 for the aggravated use of a firearm and
points for OV 2 for possession or use of a firearm. Consequently, pursuant to Morson, the trial
court properly assessed defendant the same amount of points for OV 1 and OV 2 as had been
assessed Phillips, regardless of defendant’s acquittal of the felony-firearm charges. Although the
trial court did not state on the record that it calculated defendant’s scores for OV 1 and OV 2
based on his codefendant’s OV 1 and OV 2 scores, our Supreme Court’s holding in Morson
required it to do so; therefore, it cannot be held to have erred for so doing.

        Even if the scoring decisions for Phillips did not bind the trial court, the court did not
commit clear error in its factual determinations relevant to scoring OV 1 at 15 points and OV2 at
5 points, and a preponderance of the evidence supported the court’s findings. 5 See Hardy, 494
Mich. at 438. At defendant’s sentencing, the trial court noted that it heard the evidence at trial,
which it found credible, and was satisfied that a real firearm was pointed at or toward a victim.
Each victim testified at trial that she saw masked men pointing guns at them. Each victim
similarly described the guns’ general physical appearances. Each felt that the robbers threatened
them with the guns during the commission of the robbery, and testified that she feared for her


5
  A trial court is permitted to consider the facts underlying an acquittal in sentencing, People v
Parr, 197 Mich. App. 41, 46; 494 NW2d 768 (1992), and need only find facts to support its
scoring decisions by a preponderance of the evidence, People v Osantowski, 481 Mich. 103, 111;
748 NW2d 799 (2008). Thus, defendant’s acquittal of the felony-firearm charges does not
prohibit the trial court from scoring OVs 1 and 2.


                                               -7-
life. Graham testified that she felt the weight and cold metal of one robber’s gun on her skull.
Graham and Mack each testified confidently that they recognized defendant as the lead gunman
by his voice and apparel. Based on a de novo review of the record, we conclude that the facts, as
found, are adequate to satisfy the trial court’s scoring decisions for both OV 1 and OV 2. Id.

        Because the trial court did not err in scoring OV 1 and OV2, we need not address
defendant’s argument that the trial court’s minimum sentence calculation was incorrect and
resulted in a disproportionate sentence. The trial court’s minimum sentence was within the
appropriate guidelines range, and thus, it is presumptively proportionate and must be affirmed.
MCL 769.34(10); People v Armisted, 295 Mich. App. 32, 51; 811 NW2d 47 (2011); see also
People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016).

       Affirmed.



                                                           /s/ David H. Sawyer
                                                           /s/ Joel P. Hoekstra
                                                           /s/ Jane M. Beckering




                                               -8-